Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00273-CV

                              IN THE INTEREST OF M.G.C., a Child

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-00323
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 29, 2014

DISMISSED

           Appellant’s brief was originally due on July 31, 2014. On August 11, 2014, the clerk of

this court issued a notice to appellant that the brief was late and instructed appellant to either file

the brief or a motion for extension of time within ten days. Neither was filed. Therefore, on

September 17, 2014, this court ordered appellant to show cause in writing why this appeal should

not be dismissed for want of prosecution. Appellant did not respond. Accordingly, the appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are

taxed against appellant.


                                                   PER CURIAM